Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 6/24/2019 and 7/23/2020 have been considered by the Examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  line 26, “…based coordinates” should read “…based on coordinates.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “machining program analysis unit” and “interpolation unit” in claims 4 and 5, “focal-point coordinate update unit” in claim 5, and “timing adjustment units” in claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4-5 and7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim limitations “machining program analysis unit” and “interpolation unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 5, claim limitations “machining program analysis unit,” “interpolation unit,” and “focal-point coordinate update unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

claim 7, claim limitation “timing adjustment units” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Regarding claim 8, claim 8 recites both an apparatus and a process of using the apparatus. When both an apparatus and a method are claimed in the same claim it is unclear whether infringement occurs when the apparatus is constructed or when the apparatus is used. Therefore, the scope of the claim is indefinite. See MPEP 2173.05(p).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Amaya et al. (JP5826430B1), hereinafter Amaya, in view of Akasaka (JP2002224865A).
Regarding claim 1, Amaya teaches (Fig. 1) a control device for a laser machining apparatus (1) including a plurality of lasers and a plurality of scanners (20) which respectively scan laser beams emitted from the plurality of lasers ([0014]), the control device comprising: a scanner control unit (30) which controls the plurality of scanners, wherein the scanner control unit synchronously controls the plurality of scanners ([0012] line 6 through [0013]). Amaya does not teach that the scanner control unit synchronously controls the plurality of scanners by generating information indicating a movement amount of a focal point or center of a laser beam based on a machining program, and controlling the 
Akasaka teaches (Fig. 1) a control device for a laser marking apparatus comprising a scanner control unit (30) which controls a laser beam scanner (20) which scans a laser beam emitted from a laser emitter (10), wherein the scanner control unit controls the scanner by generating coordinate data on an X-axis and Y-axis for determining an irradiation position on a workpiece (W) based on stored graphic data and converting it to the driving means (20X, 20Y) of the scanner ([0010]-[0015]). 
As the laser moves in a specific order between the coordinates to mark the desired graphic on the workpiece, it is known that the stored graphic data includes information relating to the order of the coordinates to which the laser should scan and, thus, the stored graphic data can be considered as a machining program. Therefore, Akasaka teaches that the scanner control unit controls the scanner by generating information indicating a movement amount of a focal point or center of a laser beam based on a machining program, and controlling the plurality of scanners based on the information indicating the movement amount of the focal point or center of the laser beam. Akasaka teaches the scanning method as described above as it enables the irradiation point of the laser light to be moved to any position on the workpiece ([0010] lines 8-10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Amaya to incorporate the teachings of Akasaka to include that the scanner control unit synchronously controls the plurality of scanners by generating information indicating a movement amount of a focal point or center of a laser beam based on a machining program, and controlling the plurality of scanners based on the information indicating the movement amount of the focal point or center of the laser beam. Doing so would enable the irradiation points of the laser beams to be moved to any position on the object to be processed.
claim 2, the combination of Amaya in view of Akasaka further teaches that the information indicating the movement amount of the focal point or center of the laser beam is a movement amount for every predetermined period of the focal point or center of the laser beam. As described above, the laser scanning method taught by Akasaka is based on the coordinates of the irradiation position of the laser beam as determined by the machining program ([0010]-[0015]). When a scanning path is created by designating coordinates, it is common practice to consider each section between two coordinates of the path as a straight line representative of the movement of the laser from one coordinate to the next. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Amaya to incorporate the teachings of Akasaka to include that that the information indicating the movement amount of the focal point or center of the laser beam is a movement amount for every predetermined period of the focal point or center of the laser beam.
Regarding claim 3, the combination of Amaya in view of Akasaka further teaches the information indicating the movement amount of the focal point or center of the laser beam is a coordinate for every predetermined period of the focal point or center of the laser beam. As described above, the laser scanning method taught by Akasaka is based on the coordinates of the irradiation position of the laser beam as determined by the machining program ([0010]-[0015]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Amaya to incorporate the teachings of Akasaka to include that the information indicating the movement amount of the focal point or center of the laser beam is a coordinate for every predetermined period of the focal point or center of the laser beam.
Regarding claim 4, the combination of Amaya in view of Akasaka teaches all of the elements of the current invention as stated above. Amaya further teaches (Fig. 1) that the scanner control unit (30) includes a plurality of systems which respectively control the plurality of scanners (20), wherein one 
Akasaka teaches (Fig. 1) a control device for a laser marking apparatus comprising a scanner control unit (30) which controls a laser beam scanner (20) which scans a laser beam emitted from a laser emitter (10), wherein the scanner control unit controls the scanner by generating coordinate data on an X-axis and Y-axis for determining an irradiation position on a workpiece (W) based on stored graphic data and converting it to the driving means (20X, 20Y) of the scanner ([0010]-[0015]), as described above. 
As the laser moves in a specific order between the coordinates to mark the desired graphic on the workpiece, it is known that the stored graphic data includes information relating to the order of the coordinates to which the laser should scan and, thus, the stored graphic data can be considered as a machining program. Therefore, Akasaka teaches that the machining program analysis unit generates movement command data indicating a movement amount of the focal point or center of the laser beam. 
Additionally, the combination of Amaya in view of Akasaka further teaches that the information indicating the movement amount of the focal point or center of the laser beam is a movement amount for every predetermined period of the focal point or center of the laser beam. As described above, the laser scanning method taught by Akasaka is based on the coordinates of the irradiation position of the laser beam as determined by the machining program ([0010]-[0015]). Therefore, the machining program could be considered as an interpolation unit which generates interpolation data indicating a movement amount for every predetermined period of the focal point or center of a laser beam interpolated for every predetermined period, based on the movement command data.
Futhermore, when a scanning path is created by designating coordinates, it is common practice to consider each section between two coordinates of the path as a straight line representative of the movement of the laser from one coordinate to the next. Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Amaya to incorporate the teachings of Akasaka to include that the first and second systems control a scanner which is a control target, based on the movement amount for every predetermined period of the focal point or center of the laser beam and positional information of the scanner which is the control target.
Regarding claim 5, the combination of Amaya in view of Akasaka teaches all of the elements of the current invention as stated above. The combination of Amaya in view of Akasaka further teaches that the scanner control unit (30) includes a plurality of systems which respectively control the plurality of scanners (20), wherein one system among the plurality of systems of the scanner control unit has: a machining program analysis unit which analyzes a machining program and generates movement command data ([0022]-[0023]). Amaya does not teach that that the machining program analysis unit generates movement command data indicating a movement amount of the focal point or center of the 
Akasaka teaches (Fig. 1) a control device for a laser marking apparatus comprising a scanner control unit (30) which controls a laser beam scanner (20) which scans a laser beam emitted from a laser emitter (10), wherein the scanner control unit controls the scanner by generating coordinate data on an X-axis and Y-axis for determining an irradiation position on a workpiece (W) based on stored graphic data and converting it to the driving means (20X, 20Y) of the scanner ([0010]-[0015]), as described above. 
As the laser moves in a specific order between the coordinates to mark the desired graphic on the workpiece, it is known that the stored graphic data includes information relating to the order of the coordinates to which the laser should scan and, thus, the stored graphic data can be considered as a machining program. Therefore, Akasaka teaches that the machining program analysis unit generates movement command data indicating a movement amount of the focal point or center of the laser beam. Akasaka teaches the scanning method as described above as it enables the irradiation point of the laser light to be moved to any position on the workpiece ([0010] lines 8-10), as described above.

Futhermore, when a scanning path is created by designating coordinates, it is common practice to consider each section between two coordinates of the path as a straight line representative of the movement of the laser from one coordinate to the next. Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Amaya to incorporate the teachings of Akasaka to include that the first and second systems control a scanner which is a control target, based on the movement amount for every predetermined period of the focal point or center of the laser beam and positional information of the scanner which is the control target, as described above.
Regarding claim 6, Amaya further teaches (Fig. 1) that the scanner control unit (30) synchronously controls the plurality of scanners (20), so that laser beams outputted from the plurality of scanners irradiate the same location on the machining target, and scan the same path ([0012] line 6 through [0013]).
Regarding claim 7, Amaya further teaches (Fig. 1) that the scanner control unit (30) includes timing adjustment units which adjust control timing of the scanners (20) so that laser beams outputted from the plurality of scanners irradiates the same location on the machining target and scans the same path ([0012] line 6 through [0013]), as described above. 
claim 8, the combination of Amaya in view of Akasaka further teaches (Amaya, Fig. 1) a laser machining apparatus (1) comprising: a plurality of lasers; a plurality of scanners (20) which respectively scan the laser beams outputted from the plurality of lasers ([0014]); and the control device for the laser machining apparatus according to claim 1 which controls the plurality of scanners, as described above (Amaya [0012] line 6 through [0013], Akasaka [0010]-[0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571)272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761